Quinn-Brintnall, J.
¶64 (dissenting in part) — I agree with the majority opinion upholding 16 of Ronald James Cuthbert’s (Cuthbert) 17 convictions. But because evidence of the restraining order finding Cuthbert in contempt but authorizing him to keep the funds he misappropriated was *347irrelevant, I dissent from that portion of the majority opinion holding that the trial court abused its discretion and erred by excluding the restraining order from the jury’s consideration.
¶65 Relevant evidence is that which tends to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence. ER 401. But the trial court properly excludes even relevant evidence when its probative value is substantially outweighed by the prejudicial nature of that evidence. ER 403. Here the documentary evidence at issue holds Cuthbert in contempt and was more prejudicial than probative. Accordingly, the trial court did not abuse its discretion when it denied Cuthbert’s motion to admit the order. Reed v. Streib, 65 Wn.2d 700, 709, 399 P.2d 338 (1965) (an appellate court may sustain a trial court on any correct ground, even though that ground was not considered by the trial court).
¶66 In addition, count 2 of the information charged Cuthbert with the crime of first degree theft as follows:
COUNT 02 - THEFT IN THE FIRST DEGREE - 9A.56.020(l)(a)/ 9A.56.030(l)(a)
That he, RONALD JAMES CUTHBERT, in the County of Clark, State of Washington, on or about December 30,2004 did wrongfully obtain or exert unauthorized control over the property of another, having a value exceeding $1,500, to wit: funds in the amount of $5,5770 [sic], with intent to deprive the other of said property, contrary to Revised Code of Washington 9A.56.020(l)(a) and 9A.56.030(l)(a) and 9A.56.010(18)(c).
Further, the State of Washington notifies [Cuthbert] that it is seeking a sentence above the standard sentencing range based upon the following aggravating circumstances(s):
[Cuthbert] has committed multiple current offenses and [Cuthbert’s] high offender score results in some of the current offenses going unpunished. RCW 9.94A.535(2)(c).
[Cuthbert] knew or should have known that the victim of the current offense was particularly vulnerable or incapable of resistance. RCW 9.94A.535(3)(b).
2 Clerk’s Papers (CP) at 221.
*348¶67 The bill of particulars for count 2 reads:
The State alleges that in May, 2004 [Cuthbert], acting as Guardian for Ryan Cuthbert, applied for a distribution of benefit funds from the Grande [sic] Ronde tribe. The State further alleges that on or about December 30, 2004, after having been removed as Guardian for Ryan Cuthbert, [Cuthbert] obtained the distribution check, which was payable to Ryan J. Cuthbert in the amount of $5,770.00, and deposited it into his personal account # 9299 at U.S. Bank, and thereafter converted the funds to his own use.
1 CP at 62-63.
¶68 As the bill of particulars clearly states and the evidence at trial established, Cuthbert received a benefit funds check from the Grand Ronde tribe, which was payable to Ryan Cuthbert. Despite the fact that he had been removed as Ryan Cuthbert’s guardian, Cuthbert deposited the check into his personal bank account on December 30, 2004.
¶69 As a defense to the crime charged, Cuthbert sought to admit an order of the Clark County Superior Court dated February 4, 2005, that he claimed, and the majority assumes, memorialized oral statements made on the record in that case. The order, titled “Restraining Order and Continuing Injunction and Order of Contempt,” reads in relevant part as follows:
IT IS HEREBY ORDERED that RONALD CUTHBERT and DEBORAH CUTHBERT, and their successors, employees and agents, are hereby continued to be restrained and enjoined from the following acts until further ordered by this Court.
1. [Restrained from transferring, selling, giving, removing, encumbering, concealing, or disposing of any real property belonging to the marital community or businesses owned by the Cuthberts.]
2. [Restrained from disposing of any personal property owned by them or their business.]
*3496. .. . RONALD CUTHBERT is currently in contempt of this Court’s prior Restraining Orders entered on September 10, 2004, August 24, 2004, October 17, 2004 and December 17, 2004 and is ordered to immediately comply with the terms of this Order.
7. . . . The parties will work together to get Ryan Cuthbert evaluated to determine if he can benefit from additional therapies or services. Mr. McCray will provide all sale documents regarding the sale of the Tillamook property to Ms. Dimitrov by 5:00 pm on February 7, 2005. The guardian ad litem will stop her investigation. Beagle, Burke and Associates [(BBA)] will pay Mr. Cuthburt [sic] $1500 per month for Ryan’s care and living expenses commencing June 10, 2004 less the $5770.00 check received by Mr. Cuthbert from the Grand Ronde, together with additional reasonable expenses incurred by Mr. Cuthbert on Ryan’s behalf if receipts are provided to BBA, and any medical expenses paid for by Mr. Cuthbert.
*Mr. Cuthbert will provide the $8000 cashier’s check to Mr. McCray by 5 pm Feb. 7th.
Ex. 48.
¶70 Cuthbert argued that this order was evidence that he did not intend to deprive Ryan Cuthbert of the $5,770 proceeds of the Grand Ronde check. But the order is irrelevant because Cuthbert committed the theft of funds when he misappropriated the Grand Ronde check and deposited it in his personal account. The fact that the court later agreed with Cuthbert that he was entitled to a caretaking fee of $1,500 per month does not mean that Cuthbert was entitled to pay himself the fee by cashing a check made payable to Ryan Cuthbert and placing the proceeds in his own personal account. In this regard, the trial court’s order does no more than offset the amount Ryan Cuthbert’s legitimate guardians must pay Cuthbert for Ryan Cuthbert’s caretaking by the amount Cuthbert already misappropriated to himself.
¶71 The crime of embezzlement is completed when the conversion occurs, State v. Woll, 35 Wn. App. 560, 566, 668 P.2d 610 (1983), and the intent to return the money is not a *350valid defense. State v. Dorman, 30 Wn. App. 351, 355, 633 P.2d 1340 (intent to permanently deprive is not an element of theft by embezzlement), review denied, 96 Wn.2d 1019 (1981). In a similar vein, the misappropriation of funds as an advance on a caregiver fee a court later determines to be appropriate is also not a valid defense. In State v. Grimes, 111 Wn. App. 544, 556, 46 P.3d 801 (2002), review denied, 148 Wn.2d 1002 (2003), the trial court allowed evidence of Grimes’s intent at the time of the theft but excluded evidence of later repayment. Grimes appealed the trial court order to suppress evidence that he repaid his victims, claiming that the suppression order “ ‘effectively presume [d] guilt in advance of presentation of the defense.’ ” Grimes, 111 Wn. App. at 556. Division One of this court rejected Grimes’s contention and held that the intent to permanently deprive is not an element of the crime of theft by embezzlement because the crime is committed at the time of conversion and, thus, evidence of Grimes’s intent to repay his victims was not relevant to the crime charged. Grimes, 111 Wn. App. at 556 (citing State v. Ager, 128 Wn.2d 85, 94, 904 P.2d 715 (1995)). As such, Division One held that the trial court properly excluded evidence of Grimes’s repayment. Grimes, 111 Wn. App. at 556.
¶72 Here, too, Cuthbert completed the offense the moment he misappropriated Ryan Cuthbert’s Grand Ronde check and deposited it in his personal bank account. The subsequently issued restraining order suggesting that Cuthbert was entitled to payment of a caretaking fee does not ratify the earlier theft of Ryan Cuthbert’s Grand Ronde check. Much like evidence of a defendant’s intent to repay his embezzlement victims, the restraining order here is irrelevant because Cuthbert completed the crime when he misappropriated the funds. The restraining order does not provide a legal defense or justification for Cuthbert’s illegal check cashing actions, but rather offsets the caregiver fee amount owing to Cuthbert by the amount he had already misappropriated for his own use.
¶73 Because Cuthbert’s intention was to convert the proceeds of the Grand Ronde check to his own use under a *351claim that it was payment he was owed for services he had rendered to Ryan Cuthbert, the restraining order was not evidence that tended to prove an issue of consequence in the trial on count 2, and the trial court did not abuse its discretion in excluding the order. Therefore, I respectfully dissent from that portion of the majority opinion reversing Cuthbert’s first degree theft conviction as charged in count 2.
Review denied at 169 Wn.2d 1008 (2010).